1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     BRYAN DRYDEN,                                       Case No. 2:20-cv-0068-RFB-BNW
4                                          Plaintiff                   ORDER
5             v.
6     JAMES DZURENDA, et al.,
7                                      Defendants
8
9    I.    DISCUSSION

10         On May 17, 2021, the Court issued a screening order permitting two claims to

11   proceed and dismissing some claims with leave to amend and one claim with prejudice.

12   ECF No. 8. The Court granted Plaintiff 30 days from the date of that order to file an

13   amended complaint curing the deficiencies of the complaint. Id. The Court specifically

14   stated that if Plaintiff chose not to file an amended complaint, the action would proceed

15   only on the following claims: Count 1 -- Eighth Amendment Cruel and Unusual

16   Punishments Clause – Failure to Protect as brought against Norman, Moyia, and

17   Thomson, and Count 3 – Fourteenth Amendment Due Process Clause – Disciplinary

18   Hearing as brought against Brown. Id. at 22. Plaintiff has not filed an amended

19   complaint. Pursuant to the screening order, this action will proceed only on the

20   following claims: Count 1 -- Eighth Amendment Cruel and Unusual Punishments Clause

21   – Failure to Protect as brought against Norman, Moyia, and Thomson, and Count 3 –

22   Fourteenth Amendment Due Process Clause – Disciplinary Hearing as brought against

23   Brown.

24   II.   CONCLUSION

25         For the foregoing reasons, IT IS ORDERED that, pursuant to the Court’s

26   screening order (ECF No. 8), this action will proceed only on the following claims: Count

27   1 -- Eighth Amendment Cruel and Unusual Punishments Clause – Failure to Protect as

28   brought against Norman, Moyia, and Thomson, and Count 3 – Fourteenth Amendment
1    Due Process Clause – Disciplinary Hearing as brought against Brown.
2           IT IS FURTHER ORDERED that given the nature of the claims that the Court has
3    permitted to proceed, this action is STAYED for 90 days to allow Plaintiff and
4    Defendants an opportunity to settle their dispute before the $350.00 filing fee is paid, an
5    answer is filed, or the discovery process begins. During this 90-day stay period and
6    until the Court lifts the stay, no other pleadings or papers may be filed in this case, and
7    the parties may not engage in any discovery, nor are the parties required to respond to
8    any paper filed in violation of the stay unless specifically ordered by the court to do so.
9    The Court will refer this case to the Court’s Inmate Early Mediation Program, and the
10   Court will enter a subsequent order. Regardless, on or before 90 days from the date
11   this order is entered, the Office of the Attorney General will file the report form attached
12   to this order regarding the results of the 90-day stay, even if a stipulation for dismissal is
13   entered prior to the end of the 90-day stay. If the parties proceed with this action, the
14   Court will then issue an order setting a date for Defendants to file an answer or other
15   response. Following the filing of an answer, the Court will issue a scheduling order
16   setting discovery and dispositive motion deadlines.
17          IT IS FURTHER ORDERED that “settlement” may or may not include payment of
18   money damages. It also may or may not include an agreement to resolve Plaintiff’s
19   issues differently. A compromise agreement is one in which neither party is completely
20   satisfied with the result, but both have given something up and both have obtained
21   something in return.
22          IT IS FURTHER ORDERED that if the case does not settle, Plaintiff will be
23   required to pay the full $350.00 filing fee. This fee cannot be waived and the fee cannot
24   be refunded once the Court enters an order granting Plaintiff’s application to proceed in
25   forma pauperis. If the Court allows Plaintiff to proceed in forma pauperis, the fee will be
26   paid in installments from his prison trust account. 28 U.S.C. § 1915(b). If Plaintiff is not
27   allowed to proceed in forma pauperis, the $350.00 will be due immediately.
28          IT IS FURTHER ORDERED that if any party seeks to have this case excluded



                                                  -2-
1    from the inmate mediation program, that party will file a “motion to exclude case from
2    mediation” on or before 21 days from the date of this order. The responding party will
3    have 7 days to file a response. No reply will be filed. Thereafter, the Court will issue an
4    order, set the matter for hearing, or both.
5           IT IS FURTHER ORDERED that the Clerk of the Court will electronically SERVE
6    a copy of this order, the original screening order (ECF No. 8) and a copy of Plaintiff’s
7    amended complaint (ECF No. 7) on the Office of the Attorney General of the State of
8    Nevada, by adding the Attorney General of the State of Nevada to the docket sheet.
9    This does not indicate acceptance of service.
10          IT IS FURTHER ORDERED that the Attorney General’s Office will advise the
11   Court within 21 days of the date of the entry of this order whether it will enter a limited
12   notice of appearance on behalf of Defendants for the purpose of settlement. No
13   defenses or objections, including lack of service, will be waived as a result of the filing of
14   the limited notice of appearance.
15          DATED July 6, 2021.
16
17                                                       Brenda Weksler
                                                         United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4
     BRYAN DRYDEN,                                         Case No. 2:20-cv-0068-RFB-BNW
5
                                             Plaintiff    REPORT OF ATTORNEY GENERAL
6                                                          RE: RESULTS OF 90-DAY STAY
             v.
7
     JAMES DZURENDA, et al.,
8
                                        Defendants
9
10   NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL SHALL FILE THIS FORM.
     THE INMATE PLAINTIFF SHALL NOT FILE THIS FORM.
11
12          On May 17, 2021 the Court issued its screening order stating that it had
13   conducted its screening pursuant to 28 U.S.C. § 1915A, and that certain specified
14   claims in this case would proceed. The Court ordered the Office of the Attorney
15   General of the State of Nevada to file a report ninety (90) days after the date of the
16   entry of the Court’s screening order to indicate the status of the case at the end of the
17   90-day stay. By filing this form, the Office of the Attorney General hereby complies.
18
19                                            REPORT FORM
20
21   [Identify which of the following two situations (identified in bold type) describes the case,
     and follow the instructions corresponding to the proper statement.]
22
     Situation One: Mediated Case: The case was assigned to mediation by a court-
23   appointed mediator during the 90-day stay. [If this statement is accurate, check
     ONE of the six statements below and fill in any additional information as required, then
24   proceed to the signature block.]

25          ____ A mediation session with a court-appointed mediator was held on
                 _______________ [enter date], and as of this date, the parties have
26               reached a settlement (even if paperwork to memorialize the settlement
                 remains to be completed). (If this box is checked, the parties are on
27               notice that they must SEPARATELY file either a contemporaneous
                 stipulation of dismissal or a motion requesting that the Court continue the
28               stay in the case until a specified date upon which they will file a stipulation
                 of dismissal.)


                                                  -4-
1
            ____ A mediation session with a court-appointed mediator was held on
2                ________________ [enter date], and as of this date, the parties have not
                 reached a settlement. The Office of the Attorney General therefore
3                informs the Court of its intent to proceed with this action.
4           ____ No mediation session with a court-appointed mediator was held during the
                 90-day stay, but the parties have nevertheless settled the case. (If this
5                box is checked, the parties are on notice that they must SEPARATELY file
                 a contemporaneous stipulation of dismissal or a motion requesting that the
6                Court continue the stay in this case until a specified date upon which they
                 will file a stipulation of dismissal.)
7
            ____ No mediation session with a court-appointed mediator was held during the
8                90-day stay, but one is currently scheduled for ________________ [enter
                 date].
9
            ____ No mediation session with a court-appointed mediator was held during the
10               90-day stay, and as of this date, no date certain has been scheduled for
                 such a session.
11
            ____ None of the above five statements describes the status of this case.
12               Contemporaneously with the filing of this report, the Office of the Attorney
                 General of the State of Nevada is filing a separate document detailing the
13               status of this case.
14
15                                                 *****
16
17   Situation Two: Informal Settlement Discussions Case: The case was NOT
     assigned to mediation with a court-appointed mediator during the 90-day stay;
18   rather, the parties were encouraged to engage in informal settlement
     negotiations. [If this statement is accurate, check ONE of the four statements below
19   and fill in any additional information as required, then proceed to the signature block.]
20          ____ The parties engaged in settlement discussions and as of this date, the
                 parties have reached a settlement (even if the paperwork to memorialize
21               the settlement remains to be completed). (If this box is checked, the
                 parties are on notice that they must SEPARATELY file either a
22               contemporaneous stipulation of dismissal or a motion requesting that the
                 Court continue the stay in this case until a specified date upon which they
23               will file a stipulation of dismissal.)
24          ____ The parties engaged in settlement discussions and as of this date, the
                 parties have not reached a settlement. The Office of the Attorney General
25               therefore informs the Court of its intent to proceed with this action.
26          ____ The parties have not engaged in settlement discussions and as of this
                 date, the parties have not reached a settlement. The Office of the
27               Attorney General therefore informs the Court of its intent to proceed with
                 this action.
28
            ____ None of the above three statements fully describes the status of this case.


                                                 -5-
1                Contemporaneously with the filing of this report, the Office of the Attorney
                 General of the State of Nevada is filing a separate document detailing the
2                status of this case.
3
4
     Submitted this _______ day of __________________, ______ by:
5
6    Attorney Name: _______________________                _________________________
                            Print                                  Signature
7
8    Address:    ______________________                    Phone:
9                                                          ___________________________
                 ______________________
10                                                         Email:
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -6-
